NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

TIMOTHY WETHERINGTON,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                            Case No. 2D17-3823
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 21, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hardee County; Marcus J. Ezelle,
Judge.


PER CURIAM.

             Affirmed. See § 948.06(8)(b)(1), (c)(3), Fla. Stat. (2015); Jeffers v. State,

106 So. 3d 37 (Fla. 2d DCA 2013).



KHOUZAM, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.